DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 21, 23-28, 31-35, 37-38 are allowed.

The following is an examiner’s statement of reasons for allowance:
With respect to claim 21, the prior art of record fails to disclose singly or incombination or render obvious a method to create a custom audio visual musical composition using a processor-driven graphical user interface (GUI) with a display, said processor in communication with at least one data store and a server, comprising the steps of:
receiving a plurality of media files from a first data store controlled by a server, each  said media file in said plurality of media files time synchronized with the other of said plurality of media files and at least one of said plurality of media files being an audio file;
receiving on said GUI display from said server a graphical representation of each said media file of said plurality of media files for user selection and one-finger movement, each said graphical representation one-for-one corresponding to one of said media files, each said graphical representation appearing in a different location on said display and each one-finger movable by a user to elsewhere and anywhere on said display, each said graphical representation comprising appearing so as to relate to content of its corresponding media file, each said graphical  representation user selectable and movable for concurrently adjusting a plurality of musical attributes of the corresponding media file with one-finger touch, the magnitude of said movement corresponding to the moved distance in a virtual grid where the horizontal movement reflects adjustment of at least a first audio musical attribute and the vertical movement reflects adjustment of at least a second audio musical attribute associated with said media file during playback, both said at least a first and at least a second audio musical attributes adjusted concurrently with a single one-finger movement, said one finger
touch adjusting at least two audio musical attributes including at least panning and volume, said adjustments captured in metadata associated with the respective media file;
for each selection adjusted by a user by moving of a graphical representation, delivering the media file associated with said graphical representation and associated metadata to a second data store for time-synchronized playback with the other of said media files;
if at least one selected graphical representation is of a file including video, affording the user to further select by touch the location of display of content of said video on said GUI display;
upon final selections by said user, said processor mixing at least said selected files with associated metadata for time-synchronous playback in said GUI; and
storing said playback complete with associated control information stored as metadata indicating selected control of the plurality of selected media files in said second data store.
Itelman (US 9305601), Kim (US 2015/0256957), and Lee et al. (US 2018/0267772) are the closest prior art relating to the Applicant's claimed invention.
Itelman discloses a system and method for generating a synchronized mix of a plurality of audiovisual tracks is provided. A new audiovisual track may be recorded simultaneously while one or more other audiovisual tracks are being played to help simulate a live jam session as closely as possible. In a "DJ Mix" mode, a user may manipulate sequencing and/or characteristics related to one or more audiovisual tracks included in a project in real-time while the project (e.g., song) is being played. A synchronized mix of a plurality of audiovisual tracks may be generated based on various attributes associated with the audiovisual tracks. For example, audiovisual tracks that are recorded along with a metronome may be synchronized based on a metronome clock rate selected by a user.
Kim discloses a user terminal device, an audio system, and a method of controlling a speaker are provided. The method includes performing a pairing operation with a plurality of speakers, displaying a multi-channel setting user interface (UI) including identifiers of the plurality of speakers, and in response to a multi-channel setting command for at least two speakers from among the plurality of speakers being input through the multi-channel setting UI, transmitting a multi-channel setting command to the at least two speakers.
Lee discloses an electronic device and a processing method for instantly editing multiple tracks are provided by the present invention, where the electronic device can instantly perform recording for the musical instrument and independent audio mixing. The electronic device can be connected to a first musical instrument and a second musical instrument, and records first audio data and second audio data. Oscillograms corresponding to the first and the second audio data are drawn on a touch screen of the electronic device, and multiple control keys are provided in an editing interface. The electronic device can randomly set a selected area in the oscillogram, and perform relevant audio data adjustment on the selected area. The present invention can be used in a portable musical instrument. A musical performer can perform recording and editing at any time and any place to create a good creation.
The prior art do not disclose or render obvious the amended features.

With respect to claim 28, the prior art of record fails to disclose singly or incombination or render obvious a system for formulating, storing, and playing a customized music experience comprising:

a server;
a mixer;
a synchronizer;
a second data store for storing at least adjusted media files; and
a processor-driven computing device with a graphical user interface (GUI) with a display, a microphone, and a playback device;
wherein said server is configured to deliver to said GUI from a plurality of media files stored in said first data store, and deliver corresponding graphical icons to said GUI, each delivered said graphical icon in a one-for-one relationship with a media file in said plurality of media files, 
each said media file in said plurality of media files time synchronized with the other of said plurality of media files and at least one of said plurality of media files being an audio file;
each said graphical icon delivered to a different location on said GUI’s display, each icon being one-finger movable to elsewhere and anywhere on said display, each said graphical icon appearing so as to relate to content of its corresponding media file;
each said graphical icon user-selectable for movement on said display using one finger, said movement reflecting change in one or more audio musical attributes of the associated media file, the magnitude of said change corresponding to the moved distance in a virtual grid where the horizontal movement reflects adjustment of at least a first audio musical attribute and the vertical movement reflects adjustment of at least a second audio musical attribute;
each said graphical icon user selectable for concurrently adjusting a plurality of musical attributes of the corresponding media file with one-finger touch associated with said media file during playback, both said at least a first and said at least a second audio musical attributes adjusted concurrently with a single one-finger movement;
upon final selections said mixer mixing, said synchronizer synchronizing, said server or said processor storing said adjusted media files in said second data store together with associated metadata, and said server or said processor combining said media files as adjusted configured for playback as a combined file in time synchrony and according to adjustment control arranged by said user on said GUI; and
recording said combined file as a collection and storing said combined file on said second data store for later playback complete with metadata indicating selected adjustments.
Itelman (US 9305601), Kim (US 2015/0256957), and Lee et al. (US 2018/0267772) are the closest prior art relating to the Applicant's claimed invention.
Itelman discloses a system and method for generating a synchronized mix of a plurality of audiovisual tracks is provided. A new audiovisual track may be recorded simultaneously while one or more other audiovisual tracks are being played to help simulate a live jam session as closely as possible. In a "DJ Mix" mode, a user may manipulate sequencing and/or characteristics related to one or more audiovisual tracks included in a project in real-time while the project (e.g., song) is being played. A synchronized mix of a plurality of audiovisual tracks may be generated based on various attributes associated with the audiovisual tracks. For example, audiovisual tracks that are recorded along with a metronome may be synchronized based on a metronome clock rate selected by a user.
Kim discloses a user terminal device, an audio system, and a method of controlling a speaker are provided. The method includes performing a pairing operation with a plurality of speakers, displaying a multi-channel setting user interface (UI) including identifiers of the plurality of speakers, and in response to a multi-channel setting command for at least two speakers from among the plurality of speakers being input through the multi-channel setting UI, transmitting a multi-channel setting command to the at least two speakers.
Lee discloses an electronic device and a processing method for instantly editing multiple tracks are provided by the present invention, where the electronic device can instantly perform recording for the musical instrument and independent audio mixing. The electronic device can be connected to a first musical instrument and a second musical instrument, and records first audio data and second audio data. Oscillograms corresponding to the first and the second audio data are drawn on a touch screen of the electronic device, and multiple control keys are provided in an editing interface. The electronic device can randomly set a selected area in the oscillogram, and perform relevant audio data adjustment on the selected area. The present invention can be used in a portable musical instrument. A musical performer can perform recording and editing at any time and any place to create a good creation.
The prior art do not disclose or render obvious the amended features.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US 8340324 B2	Terada; Kotaro
US 9146674 B2	Karlsson; David et al.

Inquiries
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MUSHFIKH I ALAM whose telephone number is (571)270-1710.  The examiner can normally be reached on 1:00PM-9:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nasser Goodarzi can be reached on 571-272-4195.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


MUSHFIKH I. ALAM
Primary Examiner
Art Unit 2426



/MUSHFIKH I ALAM/           Primary Examiner, Art Unit 2426                                                                                                                                                                                             8/28/2021